FILED
                           NOT FOR PUBLICATION                              JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30104

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00202-MO-1

  v.
                                                 MEMORANDUM*
TU NGOC TRAN,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                              Submitted July 9, 2014**
                                 Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       Defendant Tu Ngoc Tran appeals his conviction for wire fraud, see 18

U.S.C. § 1343, as well as his 63 month sentence of imprisonment. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The district court did not err in refusing to give Tran’s proposed

specific intent instruction. To sustain a conviction for wire fraud, the government

was required to show “only” that Tran had “[a] specific intent to defraud.” United

States v. Jinian, 725 F.3d 954, 966 (9th Cir. 2013). The district court’s instructions

were sufficient because they specifically required the jury to find that Tran “acted

with the intent to defraud.”

      2.     The district court also did not clearly err in finding that Tran was a

“manager” under U.S.S.G. § 3B1.1(c). The district court’s finding was supported

by factual statements in the presentence report and evidence in the record showing

that Tran organized and directed the activities of two other participants, Huy Anh

Nguyen and Minhthy Nguyen. See United States v. Ingham, 486 F.3d 1068, 1075

(9th Cir. 2007); United States v. Narte, 197 F.3d 959, 966 (9th Cir. 1999); United

States v. Beltran, 165 F.3d 1266, 1271 (9th Cir. 1999).

      AFFIRMED.




                                          2